FILED
                                                                       MARCH 19, 2019
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 35637-0-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
BRENNAN THOMAS PLATT,                         )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J. — Brennan Platt appeals from a restitution order directing that he pay

$1. Since he did not challenge the restitution order at sentencing, his claim of error is

unpreserved.

                                          FACTS

       By jury verdict, Mr. Platt was convicted of vehicular assault arising from a

motorcycle accident near Yakima in which his passenger, Hayla Eder-Cadden, suffered

severe injuries. At defense request, the trial court declared an exceptional sentence and

imposed a term of two days to be served in jail and 88 days to be served in home

detention. The reason for the home detention was to allow Mr. Platt to continue working

in order to pay his financial obligations. Report of Proceedings (RP) at 773-775.
No. 35637-0-III
State v. Platt


       The State sought a “placeholder” restitution award of $1 for Ms. Eder-Cadden,

noting that she had had several surgeries and that additional surgery was a possibility.

The trial court agreed that it was appropriate to enter a placeholder figure of $1, and

expressly restated its thought process for why imposition of an exceptional sentence was

appropriate:

       I think that part of my thought process is, Mr. Platt needs to be working so
       he can address the situation he has coming with his legal/financial—
       obligations, which include restitution.

RP at 774.

       The defense did not object to the restitution request at sentencing that morning,

nor at a later hearing that afternoon that was held to settle paperwork issues arising from

the exceptional sentence. The parties worked out language in support of the exceptional

sentence expressly noting that it was not subject to appeal. RP at 782; Clerk’s Papers

(CP) at 583. Defense counsel noted the intent of the language was to preserve the

defendant’s right to appeal from the jury verdict, but “we’ll accept the sentence.” RP at

782.

       Mr. Platt timely appealed to this court. A panel considered his appeal without

conducting oral argument.




                                             2
No. 35637-0-III
State v. Platt


                                         ANALYSIS

       Despite his stipulation, the sole1 issue Mr. Platt raises in this appeal is a challenge

to the $1 restitution ordered as part of his sentence. CP at 583. We need not decide

whether his challenge is barred by the stipulation since he did not preserve this argument

for review.

       “Restitution, as a condition of probation, is primarily a rehabilitative tool. . . .

Though partial compensation may be a concomitant result of restitution, it is not the

primary purpose of such an order.” State v. Barr, 99 Wash. 2d 75, 79, 658 P.2d 1247 (1983)

(internal citations omitted). Restitution is mandatory in cases of personal injury. RCW

9.94A.753(5).

       The general rule is that an appellate court will not consider an issue on appeal that

was not initially presented to the trial court. RAP 2.5(a); State v. Scott, 110 Wash. 2d 682,

685, 757 P.2d 492 (1988). Even when the issue presented involves a question of manifest

constitutional error, one of the limited exceptions to the general rule, the issue cannot be

considered unless the record adequately presents the issue. State v. McFarland, 127
Wash. 2d 322, 333-334, 899 P.2d 1251 (1995).

       An order of restitution “does not raise a ‘manifest error affecting a constitutional

right.’” State v. Bower, 64 Wash. App. 808, 810, 827 P.2d 308 (1992) (quoting RAP


       1
         He also asks that we not award costs to the State. Since the State indicated it will
not be seeking costs, we do not address this argument.

                                               3
No. 35637-0-III
State v. Platt


2.S(a)). Here, Mr. Platt argues that the trial court should have conducted a separate

restitution hearing before imposing the $1 order. He never asked the court to set a

restitution hearing, nor did he challenge the trial court's decision to impose restitution.

His allegation that the court failed to follow a statutory process does not present a

question of manifest constitutional error that this court can review. RAP 2.S(a).

       The failure to object to the restitution order, or to the process that established it,

precludes our review of this claim. RAP 2.S(a).

       The judgment is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                               4